INFORMATION to disbar.
An information was filed February 23, 1933, by the committee on character and fitness of the First Appellate Court District, against Robert C. Ransom, charging him with misconduct in procuring from that committee its certificate of his general fitness to practice law, as now provided by rule 58 of this court, and also charging professional misconduct on his part subsequent to his admission to practice law. The information asked that such certificate issued by the committee to him be canceled and the respondent's name stricken from the roll of attorneys. The defendant filed his answer denying the material allegations *Page 228 
of the information and averred that the relator had no right to maintain the proceeding. The cause was referred to a commissioner, who reported the evidence with certain findings of facts but without recommendation as to what judgment should be entered. The respondent filed exceptions to the commissioner's findings. It will not be necessary to the decision of the proceeding to set forth in detail the charges made by the information or the findings made by the commissioner.
This is the first proceeding in this court in which the court is asked to permit, after his admission, the withdrawal of the recommendation of the committee on character and fitness issued to an applicant for admission to the bar. The allegations of the information disclose that the respondent was admitted to practice law by this court on June 16, 1932. If that part of the relief asked by the information to withdraw or cancel the certificate of such committee is granted without either striking the respondent's name from the rolls or suspending him from the practice of law for a definite period the result of the proceeding would be purposeless. The acts charged against the respondent subsequent to his admission, on which disbarment is sought, concern his practice as an attorney. Such acts do not relate to any alleged improper professional conduct on his part in connection with any professional transactions that he has had with the committee on character and fitness or any member thereof.
The information is not signed either by the Attorney General, a State's attorney or the president and secretary of a bar association. Neither is the information verified by the oath of any person.
No information having been filed sufficient to confer jurisdiction of this proceeding on this court, the proceeding is dismissed.
Proceeding dismissed.
Mr. JUSTICE DEYOUNG, dissenting. *Page 229